                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                   8                    Plaintiff,                         ORDER RE: MICRON'S MOTION TO
                                                                                           STRIKE MILANI REPORT AND
                                   9             v.                                        DENYING AS MOOT MLC'S
                                                                                           DAMAGES-RELATED MOTION IN
                                  10     MICRON TECHNOLOGY, INC.,                          LIMINE RE: LIESEGANG
                                  11                    Defendant.                         Re: Dkt. Nos. 450, 452

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          In various orders the Court has granted Micron’s Daubert motions to exclude MLC’s experts

                                  16   Ronald Epstein and Michael Milani. Micron has represented that if Epstein’s testimony is excluded,
                                       it does not intend to call its rebuttal expert, Robert Liesegang. Accordingly, MLC’s motion
                                  17
                                       regarding that expert is DENIED as moot. In addition, for the reasons set forth in the Court’s Order
                                  18
                                       Granting in Part and Denying in Part Micron’s Damages Motion in Limine No. 1, the Court
                                  19
                                       GRANTS in part Micron’s motion to strike the Milani Report. The remainder of Micron’s motion
                                  20
                                       to strike is DENIED as moot in light of the Daubert order.
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: July 12, 2019                         ______________________________________
                                  25                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  26
                                  27

                                  28
